PROMISSORY NOTE

  Borrower: Industrial Services of America, Inc. Lender: Bank of Louisville  
7100 Grade Lane   a Kentucky banking corporation   Louisville, KY 40232   500
West Broadway       P.O. Box 1101       Louisville, KY 40201-1101   Principal
Amount: $250,000.00

Date of Note: May 31, 2001

  PROMISE TO PAY: Industrial Services of America, Inc. ("Borrower") promises to
pay to Bank of Louisville ("Lender"), or order, in lawful money of the United
States of America, the principal amount of Two Hundred Fifty Thousand & 00/100
Dollars ($250,000.00), together with interest on the unpaid principal balance
from May 31, 2001, until paid in full.   PAYMENT: Subject to any payment changes
resulting from changes in the Index, Borrower will pay this loan in accordance
with the following payment schedule:     Borrower will make monthly interest
payments beginning May 31, 2001, with interest calculated on the unpaid
principal balance at a rate of 7% per annum until fully disbursed, at which time
the Borrower will pay consecutive monthly principal and interest payments in an
amount sufficient to fully amortize the Note over five (5) years.   Unless
otherwise agreed or required by applicable law, payments will be applied first
to accrued unpaid Interest, then to principal, and any remaining amount to any
unpaid collection costs and late charges. The annual interest rate for this Note
is computed on a 365/360 basis; that is, by applying the ratio of the annual
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance is
outstanding. Borrower will pay Lender at Lender's address shown above or at such
other place as Lender may designate in writing.   VARIABLE INTEREST RATE: The
interest rate on this Note is subject to change from time to time based on
changes in an index which is Lender's Prime Rate (the "Index"). This is the rate
Lender charges, or would charge, on 90-day unsecured loans to the most
creditworthy corporate customers. This rate may or may not be the lowest rate
available from Lender at any given time. Lender will tell Borrower the current
Index rate upon Borrower's request. The interest rate change will not occur more
often than each day. The rate of interest shall be adjusted from time to time on
the same day of which the "prime rate" is changed by Lender. Borrower
understands that Lender may make loans based on other rates as well. Prior to
adding or subtracting any margin to the Index, the Index is rounded up to the
nearest 0.001 per cent, resulting in a current rounded Index of 7.000%. The
interest rate to be applied to the unpaid principal balance of this Note will be
at a rate equal to the Index, rounded up to the nearest 0.001 percent. NOTICE:
Under no circumstances will the interest rate on this Note be more than the
maximum rate allowed by applicable law. Whenever increases occur in the interest
rate, Lender, at its option, may do one or more of the following: (A) increase
Borrower's payments to ensure Borrower's loan will pay off by its original final
maturity date, (B) increase Borrower's payments to cover accruing interest, (C)
increase the number of Borrower's payments, and (D) continue Borrower's payments
at the same amount and increase Borrower's final payment.   PREPAYMENT: Borrower
may pay without penalty all or a portion of the amount owed earlier than it is
due. Early payments will not, unless agreed to by lender in writing, relieve
Borrower of Borrower's obligation to continue to make payments under the payment
schedule. Rather, early payments will reduce the principal balance due and may
result in Borrower's making fewer payments. Borrower agrees not to send Lender
payments marked "paid in full," "without recourse," or similar language. If
Borrower sends such a payment, lender may accept it without losing any of
Lender's rights under this Note, and Borrower will remain obligated to pay any
further amount owed to Lender. All written communications concerning disputed
amounts, including any check or other payment instrument that indicates that the
payment constitutes "payment in full" of the amount owed or that is tendered
with other conditions or limitations or as full satisfaction of a disputed
amount must be mailed or delivered to: Bank of Louisville, a Kentucky banking
corporation, 500 West Broadway, P.O. Box 1101, Louisville, KY 40201-1101.   LATE
CHARGE. If a payment is 10 days or more late, Borrower will be charged 5.000% of
the regularly scheduled payment or $20.00, whichever is greater.   INTEREST
AFTER DEFAULT. Upon default, including failure to pay upon final maturity,
Lender, at its option, may, if permitted under applicable law, increase the
variable interest rate on this Note to 6.000 percentage points over the Index.
The interest rate will not exceed the maximum rate permitted by applicable law.
  DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:     Payment Default. Borrower fails to make any
payment when due under this Note.       Other Defaults. Borrower fails to comply
with or to perform any other term, obligation, covenant or condition contained
in this Note or in any of the related documents or to comply with or to perform
any term, obligation, covenant or condition contained in any other agreement
between Lender and Borrower.       False Statements. Any warranty,
representation or statement made or furnished to Lender by Borrower or on
Borrower's behalf, or made by Guarantor, or any other guarantor, endorser,
surety, or accommodation party, under this Note or the related documents in
connection with the obtaining of the loan evidenced by this Note or any security
document directly or indirectly securing repayment of this Note is false or
misleading in any material respect, either now or at the time made or furnished
or becomes false or misleading at any time thereafter.       Insolvency. The
dissolution or termination of Borrower's existence as a going business, the
insolvency of Borrower, the appointment of a receiver for any part of Borrower's
property, any assignment for the benefit of creditors, any type of creditor
workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws or against Borrower.       Creditor or Forfeiture Proceedings.
Commencement of foreclosure or forfeiture proceedings, whether by judicial
proceeding, self-help, repossession or any other method, by any creditor of
Borrower or by any governmental agency against any collateral securing the loan.
This includes a garnishment of any of Borrower's accounts, including deposit
accounts, with Lender. However, this Event of Default shall not apply if there
is a good faith dispute by Borrower as to the validity or reasonableness of the
claim which is the basis of the creditor or forfeiture proceeding and if
Borrower gives Lender written notice of the creditor or forfeiture proceeding
and deposits with Lender monies or a surety bond for the creditor or forfeiture
proceeding, in an amount determined by Lender, in its sole discretion, as being
an adequate reserve or bond for this dispute.       Execution; Attachment. Any
execution or attachment is levied against the Collateral, and such execution or
attachment is not set aside, discharged or stayed within thirty (30) days after
the same is levied.       Change In Ownership. Any change in the ownership of
twenty-five percent (25%) or more of the common stock of Borrower.       Adverse
Change. A material adverse change occurs in Borrower's financial condition, or
Lender believes the prospect of payment or performance of this Note is impaired.
      Insecurity. Lender in good faith believes itself insecure.       Cure
Provisions. If any default, other than a default in payment is curable and if
Borrower has not been given a notice of a breach of the same provision of this
Note within the preceding twelve (12) months, it may be cured (and no event of
default will have occurred) if Borrower, after receiving written notice from
Lender demanding cure of such default: (1) cures the default within fifteen (15)
days; or (2) if the cure requires more than fifteen (15) days, immediately
initiates steps which Lender deems in Lender's sole discretion to be sufficient
to cure the default and thereafter continues and completes all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical.     LENDER'S RIGHTS. Upon default, Lender may declare the entire
unpaid principal balance on this Note and all accrued unpaid interest
immediately due, and then Borrower will pay that amount.   ATTORNEYS' FEES;
EXPENSES. Lender may hire or pay someone else to help collect this Note if
Borrower does not pay. Borrower will pay Lender that amount. This includes,
subject to any limits under applicable law, Lender's reasonable attorneys' fees
and Lender's legal expenses whether or not there is a lawsuit, including
reasonable attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals. If not prohibited by applicable law, Borrower also will pay any court
costs, in addition to all other sums provided by law.   JURY WAIVER. Lender and
Borrower hereby waive the right to any jury trial in any action, proceeding, or
counterclaim brought by either Lender or Borrower against the other.   GOVERNING
LAW. This note will be governed by, construed and enforced in accordance with
federal law and the laws of the Commonwealth of Kentucky. This Note has been
accepted by Lender in the Commonwealth of Kentucky.   CHOICE OF VENUE. If there
is a lawsuit, Borrower agrees upon lender's request to submit to the
jurisdiction of the courts of Jefferson County, Commonwealth of Kentucky.  
DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $20.00 if Borrower
makes a payment on Borrower's loan and the check or preauthorized charge with
which Borrower pays is later dishonored.   RIGHT OF SETOFF. To the extent
permitted by applicable law, Lender reserves a right of setoff in all Borrower's
accounts with lender (whether checking, savings, or some other account). This
includes all accounts Borrower holds jointly with someone else and all accounts
Borrower may open in the future. However, this does not include any IRA or Keogh
accounts, or any trust accounts for which setoff would be prohibited by law.
Borrower authorizes Lender, to the extent permitted by applicable law, to charge
or setoff all sums owing on the indebtedness against any and all such accounts,
and, at Lender's option, to administratively freeze all such accounts to allow
Lender to protect Lender's charge and setoff rights provided in this paragraph.
  FINAL AGREEMENT. THE UNDERSIGNED REPRESENTS AND AGREES THAT: (A) THIS
AGREEMENT, TOGETHER WITH THE OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH
AND/OR REFERRED TO HEREIN (COLLECTIVELY, THE "LOAN DOCUMENTS") REPRESENT THE
FINAL AGREEMENT BETWEEN THE UNDERSIGNED AND THE LENDER WITH RESPECT TO THE
SUBJECT MATTER HEREOF, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES, AND (C) THE LOAN DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE
PARTIES. THE TERM "PARTIES" MEANS BANK OF LOUISVILLE AND ANY AND ALL ENTITIES OR
INDIVIDUALS WHO ARE OBLIGATED, DIRECTLY OR INDIRECTLY, TO REPAY THE INDEBTEDNESS
REPRESENTED BY THIS NOTE OR HAVE PLEDGED PROPERTY AS SECURITY FOR THE
INDEBTEDNESS REPRESENTED BY THIS NOTE.   CROSS-COLLATERALIZATION. The Note and
loan documents executed in connection with the Note shall be consolidated and
coordinated such that the collateral held by the Lender with respect to any
other loans or promissory note shall extend and secure the repayment in full to
the Lender of any and all loans and promissory notes from Borrower,
notwithstanding the fact that the Lender may hold separate notes, commitment
letter, liens security agreements, guaranties, mortgages, assignments of rents,
or other documents with respect to any other loans.   FINANCIAL COVENANTS.
Borrower agrees to maintain a "Maximum Leverage" of 5.00: 1.00 as defined by
lender in its sole discretion.   LINE OF CREDIT. This Note evidences a straight
line of credit. Once the total amount of principal has been advanced, Borrower
is not entitled to further loan advances. Borrower agrees to be liable to all
sums either: (a) advanced in accordance with the instructions of an authorized
person or (b) credited to any of Borrowers accounts with lender. The unpaid
principal balance owing on this Note at any time may be evidenced by
endorsements on this Note or by Lender's internal records, including daily
computer print-outs.   LOAN DOCUMENTS. This Note is and shall continue to be
governed by the Loan Agreement dated November 20, 2000 and the Security
Agreement dated May 31, 2001.   SUCCESSOR INTERESTS. The terms of this Note
shall be binding upon Borrower, and upon Borrower's heirs, personal
representatives, successors and assigns, and shall inure to the benefit of
Lender and its successors and assigns.   GENERAL PROVISIONS. Lender may delay or
forgo enforcing any of its rights or remedies under this Note without losing
them. Borrower and any other person who signs, guarantees or endorses this Note,
to the extent allowed by law, waive presentment, demand for payment, and notice
of dishonor. Upon any change in the terms of this Note, and unless otherwise
expressly stated in writing, no party who signs this Note, whether as maker,
guarantor, accommodation maker or endorser, shall be released from liability.
All such parties agree that Lender may renew or extend (repeatedly and for any
length of time) this loan or release any party or guarantor or collateral; or
impair, fail to realize upon or perfect Lender's security interest in the
collateral; and take any other action deemed necessary by Lender without the
consent of or notice to anyone. All such parties also agree that Lender may
modify this loan without the consent of or notice to anyone other than the party
with whom the modification is made. The obligations under this Note are joint
and several.   PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE
PROVISIONS OF THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.
BORROWER AGREES TO THE TERMS OF THE NOTE.   BORROWER ACKNOWLEDGES RECEIPT OF A
COMPLETED COPY OF THIS PROMISSORY NOTE.   BORROWER:   INDUSTRIAL SERVICES OF
AMERICA, INC.     By: /s/ Timothy W.
Myers                                                      Timothy W. Myers,
President of Industrial Services        of America, Inc.